Citation Nr: 0011978	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  95-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches due to 
exposure to hazardous materials.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1958 to September 
1959.

By rating decisions in August 1977 and April 1994 service 
connection for a back disability was denied.  The veteran was 
notified of these rating decision by letters in August 1977 
and April 1994 respectively.  Additionally, by rating 
decision in April 1994, service connection for headaches due 
to exposure to hazardous materials was denied.

In Evans v. Brown, 9 Vet. App. 273 91996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus the Board will address the issue 
whether new and material evidence has been submitted since 
the last prior final rating decision in April 1994.

This appeal arises from a June 1995 rating decision from the 
Baltimore, Maryland Regional Office (RO) that determined that 
new and material evidence to reopen the veteran's claim for 
service connection for a back disability and service 
connection for headaches due to exposure to hazardous 
materials had not been received.  A Notice of Disagreement 
was filed in August 1995 and a Statement of the Case was 
issued in September 1995.  A substantive appeal was filed in 
October 1995 with a request for a hearing at the RO before a 
Member of the Board.  Additionally, the veteran requested a 
hearing at the RO before a local hearing officer.

In February 1996, a hearing at the RO before a local hearing 
officer was held and on June 10, 1998, a hearing was held in 
Washington, D.C., before Iris S. Sherman, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).

This case was remanded in November 1998 for further 
development.  The case was thereafter returned to the Board.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
headaches due to exposure to hazardous materials is the 
subject of the Remand decision below.


FINDINGS OF FACT

1.  By a rating action dated in April 1994, the RO indicated 
that new and material evidence had not been received to 
reopen a claim for service connection for a back disability.  
The veteran was notified of that decision in April 1994.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The April 1994 decision of the regional office that 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (1999).

2.  Evidence received since the April 1994 RO decision is not 
new and material, and, thus, the claim for service connection 
for a back disability is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in April 1958, the 
veteran's spine was clinically evaluated as normal.

On a service enlistment examination in September 1959, the 
veteran's spine was clinically evaluated as normal.

In a notation from May 1993 from the National Personnel 
Records Center, it was indicated that no records for the 
veteran were on file, having possibly been destroyed in a 
fire in July 1973.

On a VA examination in March 1961, no complaints referable to 
the back were indicated.

In May 1977, the veteran filed a claim for service connection 
for a back injury.

Received were VA outpatient records from April to July 1977 
that show that in April 1977 the veteran was seen with a 18 
year history of intermittent low back pain.  Currently he had 
complaints for two weeks.  The assessment included herniated 
disk syndrome S1.  A record from July 1977 includes an 
impression that the veteran had resolved acute disc 
herniation.

Associated with the file were records from St. Agnes Hospital 
from July 1965 to October 1967 that show that in July 1965, 
the veteran was seen for acute sprain of the lower back.  The 
veteran reported that he had been perfectly well up until the 
morning of admission when he was helping to move a heavy 
refrigerator.  In October 1967, the veteran was additionally 
seen for acute low back strain.  It was noted that he had 
been seen two years previously for lumbar spine injury and 
had been relatively asymptomatic since then until two days 
previously when he started feeling pain in the right lower 
back radiating into the right thigh and also down to his 
right big toe.  The final diagnoses included low back pain.

By rating action of August 1977, service connection for a 
back disability was denied.  The veteran was notified of this 
decision in that same month.

In April 1993, the veteran filed a request to reopen his 
claim for service connection for a back disability.

By rating action of April 1994, it was determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a back disability.  The 
veteran was notified of this decision in that same month.  

Evidence received subsequent to the April 1994 rating action 
includes the following: 

Received were VA outpatient records from August 1989 to 
August 1994 that shows treatment for disabilities not at 
issue in this portion of the decision.  Of relevance is a 
record from October 1993 that shows that the veteran was seen 
with a reported history of chronic back problems since 1958 
with multiple exacerbations of pain.  He had the current pain 
for 10 days.  The x-rays showed no degenerative joint disease 
and no fracture.  There was slight disc narrowing.  An 
orthopedic follow up and chronic back pain follow up were 
planned. 

In December 1993, the veteran was seen with a reported 30 
year history of low back pain with occasional radiation pain 
to the right lower extremity.  Currently he had no complaints 
except for some tightness of the back.  The impression 
included low back pain secondary to L5-S1 disc degeneration.  

An undated record and records from May 1994 to June 1994 show 
treatment for low back pain with radiculopathy to the right.

By rating action in June 1995, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a back 
disability.  The current appeal to the Board arises from this 
decision.

At the RO hearing in February 1996, the veteran testified 
that he injured his back in service when he was doing a test 
on leg equipment.  He had treatment at that time.  He had 
problems since then.  

At the Board hearing in June 1998, the veteran testified that 
he injured his back doing leg presses on an exercise machine.  
He had to move his legs in different positions and weight was 
added periodically to determine how much strain could be 
handled.  He had treatment immediately thereafter.  He 
experienced pain in his back since then.  

Associated with the file in June 1998 were statements from 
friends and relatives of the veteran that note that he had 
back pain since service.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
In this case, pursuant to the November 1998 Board remand, a 
Supplemental Statement of the Case utilizing the new standard 
was issued in April 1999.  

The additional evidence submitted since the April 1994 RO 
decision includes physicians' reports that show continued 
treatment for a back disability.  The evidence is cumulative 
of evidence considered previously by the RO.  Additionally, 
there is testimony from the veteran and statements from his 
friends and relatives submitted in support of his claim.  
Where, as here, the determinative issue is one of medical 
causation, competent medical evidence connecting the current 
disability to an in-service injury or to postservice 
symptomatology is required, and lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. § 
5108.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Savage 
v. Gober, 10 Vet. App. 488 (1997).  Therefore, new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for a back disability.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a back disability, the 
claim is denied.


REMAND

The undersigned notes that during the course of the veteran's 
June 1998 Board hearing, the veteran reported that he had 
treatment for headaches at the Baltimore, Maryland VA Medical 
Center, and that his primary physician associated the 
headaches to tests the veteran reported he was involved in 
during service.  There is no evidence that the RO has 
attempted to obtain a statement from this physician and these 
medical records.  As VA treatment records are considered to 
be constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Those records should be obtained and associated with 
the claims folder.

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should obtain from the veteran 
the name of the VA physician who 
attributed his headaches to testing in 
service.  The RO should attempt to 
contact this physician to confirm in 
writing that such a statement was indeed 
made to the veteran.  If so, the reasons 
and bases should be included in the 
statement provided by the physician.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran's request to reopen his 
claim for entitlement to service 
connection for headaches due to exposure 
to hazardous materials should then be 
reevaluated.  If it is determined that 
new and material evidence has been 
submitted, all appropriate development 
should be undertaken.  If the decision 
remains adverse to the veteran, he should 
be issued a supplemental statement of the 
case.  This should include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
appropriate criteria should be used in 
discussing the new and material issue.  
Thereafter, the veteran should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



